        Case 2:19-cv-00419-JMS-MJD Document 30 Filed 01/28/20 Page 1 of 1 PageID #: 145
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                     Southern District
                                                  __________  District of
                                                                       of Indiana
                                                                          __________


                          Roger Todd                              )
                             Plaintiff                            )
                                v.                                )      Case No.   2:19-cv-419-JRS-MJD
           Experian Information Solutions, Inc.                   )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Roger Todd                                                                                                          .


Date:          01/28/2020                                                                 /s/ Quentin J. Collins
                                                                                            Attorney’s signature


                                                                                       Quentin J. Collins 35870-29
                                                                                        Printed name and bar number
                                                                                           320 N. Meridian St.
                                                                                               Ste. 1100
                                                                                         Indianapolis, IN 46204

                                                                                                  Address

                                                                                       qcollins@clarkquinnlaw.com
                                                                                              E-mail address

                                                                                             (317) 637-1321
                                                                                             Telephone number

                                                                                             (317) 687-2344
                                                                                               FAX number


            Print                        Save As...                                                                   Reset
